

117 HR 953 IH: Getting Americans Safely Back to Work Act of 2021
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 953IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Spanberger (for herself and Mrs. Kim of California) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for the establishment of a COVID–19 containment and mitigation for essential workers program for assisting small businesses and employee representatives of essential workers to reopen or operate consistent with guidance and practices intended to prevent the spread of COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Getting Americans Safely Back to Work Act of 2021.2.Grants to State, local, Tribal, or territorial health departments for COVID–19 containment and mitigation for essential workers(a)ProgramThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Director of the National Institute for Occupational Safety and Health and Assistant Secretary for Occupational Safety and Health, shall establish a COVID–19 containment and mitigation for essential workers program consisting of awarding grants under subsection (b).(b)GrantsFor the purpose of improving essential worker safety, the Secretary—(1)shall award a grant to each State health department; and(2)may award grants on a competitive basis to State, local, Tribal, or territorial health departments.(c)Use of fundsA State, local, Tribal, or territorial health department receiving a grant under subsection (b) shall use the grant funds—(1)to purchase or procure personal protective equipment and rapid testing equipment and supplies for distribution to employers of essential workers, including public employers; or(2)to support the implementation of other workplace safety measures for use in containment and mitigation of COVID–19 transmission among essential workers in their workplaces, including workplaces of public employers.(d)Formula grants to State health departmentsIn making grants under subsection (b)(1), the Secretary shall award funds to each State health department in accordance with a formula based on overall population size, essential workers population size, and burden of COVID–19.(e)Competitive grants to State, local, Tribal, and territorial health departmentsIn making grants under subsection (b)(2), the Secretary shall give priority to applicants demonstrating a commitment to containing and mitigating COVID–19 among racial and ethnic minority groups who are disproportionately represented in essential worker settings.(f)No duplicative assistanceThe Secretary may not provide, and a State, local, Tribal, or territorial health department or employer of essential workers may not accept, assistance under this section for containment and mitigation of COVID–19 transmission among essential workers in their workplaces with respect to which—(1)the State, local, Tribal, or territorial health department or employer of essential workers receives assistance from other sources for such purposes; or(2)other sources are obligated to provide assistance to such health department or employer for such purposes.(g)Technical assistanceIn carrying out the program under this section, the Secretary shall provide technical assistance to State, local, Tribal, or territorial health departments.(h)ReportNo later than 90 days after the date of enactment of this Act, and every 90 days thereafter, the Secretary shall submit to the Committee on Energy and Commerce and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the activities funded through this section, including—(1)the amount expended and the awardees under subsection (b)(1);(2)the amount expended and the awardees under subsection (b)(2);(3)the total amount remaining of the amounts appropriated or otherwise made available to carry out this section; and(4)evaluating the progress of State, local, Tribal, and territorial health departments in reducing COVID–19 burden among essential workers.3.Consultation with essential worker employers and essential workers(a)In generalIn developing the COVID–19 containment and mitigation for essential workers program under section 2 and in determining criteria for distribution of competitive grants under section 2(b)(2), the Secretary, acting through the Director of the Centers for Disease Control and Prevention and in consultation with the Director of the National Institute for Occupational Safety and Health, shall consult in advance with—(1)employers of essential workers; and(2)representatives of essential workers.(b)Optional advance consultationA State health department may, before receiving funds through a grant under section 2, consult with employers of essential workers and representatives of essential workers in determining—(1)priorities for the use of such funds; and(2)the distribution of COVID–19 containment and mitigation equipment and supplies.4.DefinitionsIn this Act:(1)Containment and mitigationThe term containment and mitigation includes—(A)the use of—(i)personal protective equipment; and(ii)other protections, including expanding or improving workplace infrastructure through engineering and work practice controls, such as ventilation systems, plexiglass partitions, air filters, and the use of hand sanitizer or sanitation supplies;(B)access to medical evaluations, testing (including rapid testing), and contact tracing; and(C)other related activities or equipment recommended or required by the Director of Centers of Disease Control and Prevention or required pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.) or a State plan approved pursuant to section 18 of that Act (29 U.S.C. 667).(2)Essential workerThe term essential worker refers to—(A)the essential critical infrastructure workers identified in the Department of Homeland Security’s Advisory Memorandum on Ensuring Essential Critical Infrastructure Workers Ability to Work During the COVID–19 Response released on August 18, 2020 (or any successor document); and(B)workers included as essential workers in executive orders issued by the Governor of a State.(3)SecretaryThe term Secretary means the Secretary of Health and Human Services. (4)Small businessThe term small business means—(A)a small business concern described in section 31(b)(2)(C) of the Small Business Act (15 U.S.C. 657a(b)(2)(C)); or(B)an individual who operates—(i)under a sole proprietorship;(ii)as an independent contractor; or(iii)as an eligible self-employed individual.5.Authorization of appropriations(a)In generalTo carry out this Act, there is authorized to be appropriated $1,000,000,000, to remain available until expended.(b)Small businessesOf the amounts made available to grantees pursuant to section 2, at least $250,000,000 shall be reserved for small businesses.